TBS INTERNATIONAL LIMITED & SUBSIDIARIES                EXHIBIT 10.3


 


FIRST AMENDMENT TO LOAN AGREEMENT


by and among


AMOROS MARITIME CORP.,
LANCASTER MARITIME CORP.
AND
CHATHAM MARITIME CORP.,


as Borrowers,




TBS INTERNATIONAL LIMITED,


as Parent Guarantor,


SHERWOOD SHIPPING CORP.


as Guarantor, and


 AIG COMMERCIAL EQUIPMENT FINANCE, INC.,


as Lender




March 27, 2009

 

 

--------------------------------------------------------------------------------




FIRST AMENDMENT TO LOAN AGREEMENT


THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “First Amendment”) is made and
entered into this 27th day of March, 2009, by and among Amoros Maritime Corp.,
Lancaster Maritime Corp. and Chatham Maritime Corp., each a Marshall Islands
corporation having a mailing address of P.O. Box HM 2522, Hamilton HMGX, Bermuda
and a registered address of Trust Company Complex, Ajeltake Road, Ajeltake
Island, Majuro, Marshall Islands MH96960 (the “Borrowers”; each, a “Borrower”),
TBS International Limited, a Bermuda corporation (“Parent Guarantor”), Sherwood
Shipping Corp. (“Sherwood”) and AIG Commercial Equipment Finance, Inc., a
Delaware corporation (together with its successors and assigns,
“Lender”).WHEREAS, Borrowers, Parent Guarantor and Lender are parties to that
certain Loan Agreement dated February 29, 2008 (the “Original Loan Agreement,”
as amended by this First Amendment and any future amendments, the “Loan
Agreement”); and


WHEREAS, Borrowers delivered the Notes to evidence their Loan under the Loan
Agreement, including that certain US$13,000,000 Promissory Note by Lancaster
Maritime Corp., that certain US$9,000,000 Promissory Note by Amoros Maritime
Corp., and that certain $13,000,000.00 Promissory Note by Chatham Maritime
Crop., each payable to the order of Lender and dated February 29, 2008; and


WHEREAS, Sherwood wishes to secure the Obligations by delivering its Secured
Guaranty of even date herewith and by granting a first priority mortgage on the
vessel “Zia Belle,” having Panamanian registration number 38142-PEXT (the “Zia
Belle”) which shall be added to the Vessels subject to the Loan Agreement; and


WHEREAS, the parties wish to amend the Loan Agreement and Notes in various
respects, including (i) a 175 basis point increase in the Margin, (ii) a 200
basis point increase in the lowest applicable Interest Rate, (iii) the
elimination of the one and the two month options for LIBOR terms currently
available to Borrowers, (iv) increases in applicable Prepayment Fees to (x)
three percent (3.0%) for any prepayments occurring on or prior to the first
anniversary of the effective date of this First Amendment, (y) two percent
(2.0%) for any prepayment occurring after the first anniversary but on or prior
to the second anniversary of this First Amendment, and (z) one percent (1.0%)
for any prepayments occurring after the second anniversary of the date of this
First Amendment, (v) the restructuring of the quarterly principal installments
due April 1, 2009, July 1, 2009, and October 1, 2009, to be due upon the
effective date of this First Amendment, (vi) the addition of an EBITDA to
Interest financial covenant, and a waiver of Borrowers’ compliance with the
financial covenants contained in Sections 6.10 (a), (c) and (d) for  the 2009
fiscal year (and each fiscal quarter thereof), and (vii) a waiver of Borrowers’
compliance with Section 5.12 for the 2008 fiscal year, among other matters more
fully addressed below.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which is hereby acknowledged, Borrowers and Lender
hereby agree as follows:
1. The following new definitions are added to Section 1.01 of the Original Loan
Agreement:
“Consolidated Interest Coverage Ratio” means, at any date of determination, the
ratio of (a) the result of (i) Consolidated EBITDA, less (ii) the sum of (x)
Federal, state, local and foreign income taxes paid in cash and (y) Restricted
Payments made, in each case, for the most recently completed Measurement Period,
to (b) Consolidated Interest Charges for the most recently completed Measurement
Period.


The definitions of “LIBOR Period” and “Existing Credit Agreement” are deleted
from the Original Loan Agreement.


2.   The following definitions are amended and restated.  In the case of the
revised definitions of “Adjustment Period” and “LIBOR Rate”, such amendment and
restatement shall take effect on April 1, 2009.  All other changes shall take
effect as of the date of this First Amendment.


“Adjustment Period” means a successive series of three month or quarterly
periods following the first Adjustment Period.  The first Adjustment Period
shall begin on the Initial Funding Date, and continue until the last day of the
calendar quarter in which the Initial Funding Date occurs, or March 31,
2008.  Thereafter, each successive Adjustment Period during the term of the
Loans shall be a Calendar Quarter. For the avoidance of doubt, the first full
Adjustment Period following the date of the First Amendment shall commence April
1, 2009, and end on June 30, 2009.
 
 “Assignment of Charter Hire” shall mean, for each Borrower and for Sherwood,
that certain Assignment of Charter Hire by Borrower or Sherwood in favor of
Lender, as applicable, and that certain Assignment of Charter Hire by Charterer,
by the assignors party thereto, in favor of Lender, each related to the Vessel
owned by the Borrower or Sherwood, as applicable and dated as of the date of the
Borrower’s or Sherwood’s Ship Mortgage, as amended, supplemented and modified
from time to time in accordance with the terms thereof.  “Assignments of Charter
Hire” shall collectively refer to all Assignments of Charter Hire.
 
“Assignment of Insurances” shall mean, for each Borrower and Sherwood, that
certain Assignment of Insurances by Borrower or Sherwood (as applicable) and the
other assignors party thereto in favor of Lender dated as of the date of
Borrower’s or Sherwood’s Ship Mortgage, as amended, supplemented and modified
from time to time in accordance with the terms thereof.  “Assignments of
Insurances” shall collectively refer to all Assignments of Insurances.
 
 “Collateral” means, collectively, the Vessels, all of Sherwood’s or each
Borrower’s property that is encumbered by a Ship Mortgage from time to time
during the term of this Agreement, all other collateral securing the Loans, and
all substitutions and replacements therefor, including all component parts and
appurtenances.  It is the intent of Borrowers, Sherwood and Lender that the
Collateral secure the entire Obligations owed to Lender by the Borrowers.


“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Parent Guarantor and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period, plus (a)
the following to the extent deducted in calculating such Consolidated Net Income
(and without duplication):  (i) Consolidated Interest Charges, (ii) the
provision for Federal, state, local and foreign income taxes payable, (iii)
depreciation and amortization expense, (iv) net losses from the sales of vessels
as permitted under the BofA Credit Agreement and (v) any noncash impairment
charges incurred during each fiscal year of Parent Guarantor and its
Subsidiaries ending December 31, 2009 in respect of any of Parent Guarantor’s or
its Subsidiaries’ goodwill and vessels, (in each case of or by Parent Guarantor
and its Subsidiaries for such Measurement Period) and minus (b) the following to
the extent included in calculating such Consolidated Net Income, all net gains
from the sales of vessels as permitted under the BofA Credit Agreement (in each
case of or by Parent Guarantor and its Subsidiaries for such Measurement
Period); provided that, to the extent characterized as interest on the income
statements of Parent Guarantor and its Subsidiaries for such Measurement Period
pursuant to FASB Interpretation No. 133 – Accounting for Derivative Instruments
and Hedging Activities (June 1998), noncash adjustments in connection with any
interest rate swap contract entered into by Parent Guarantor or any of its
Subsidiaries, shall be excluded.


“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest but
excluding capitalized interest on Permitted New Vessel Construction
Indebtedness) or in connection with the deferred purchase price of assets, in
each case to the extent treated as interest in accordance with GAAP, (b) all
interest paid or payable with respect to discontinued operations and (c) the
portion of rent expense under Capitalized Leases that is treated as interest in
accordance with GAAP, in each case, of or by Parent Guarantor and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period; provided that, to the extent characterized as interest on the income
statements of Parent Guarantor and its Subsidiaries for such Measurement Period
pursuant to FASB Interpretation No. 133 – Accounting for Derivative Instruments
and Hedging Activities (June 1998), noncash adjustments in connection with any
interest rate swap contract entered into by Parent Guarantor or any of its
Subsidiaries, shall be excluded.



“Interest Rate” means, for each Loan, a rate over each Adjustment Period equal
to the greater of (a) seven percent per annum, or (b) LIBOR Rate PLUS the Margin
per annum, adjusted for each Adjustment Period effective as of the first day of
each Adjustment Period.  The Interest Rate is subject to the default rate of
interest now or hereafter set forth in each Note, which default rate shall be
equal to the lesser of (i) the Interest Rate plus 2.0%, or (ii) the maximum rate
of interest permitted by Applicable Law.   At no time will the Interest Rate
ever be less than seven (7%) percent per annum.

"LIBOR Rate" shall mean, for each Adjustment Period, the rate per annum equal to
the arithmetic mean (rounded to the nearest 1/100th of 1%) of the offered rates
for deposits in Dollars with a term of three months or ninety days, as published
by the British Bankers' Association (on its internet website at www.bba.org.uk
(or in the event such rate is not so published, in such other nationally
recognized publication as Payee may specify) at approximately 11:00 a.m.,
London, England time, on the day that is the last London Banking Day immediately
preceding the first day of such Adjustment Period, with adjustments to be
effective as of the first day of such Adjustment Period; provided, however, that
(i) if no comparable term of three months or ninety days is available, the LIBOR
Rate shall be determined using the weighted average of the offered rates for the
two terms most nearly corresponding to such term and (ii) if the British
Banker’s Association shall no longer publish such a rate, "LIBOR Rate" shall
mean in such other nationally recognized publication as Lender may specify).
 
“Margin” means three and one half of one percent (3.50%), unless the sum of the
Margin and the LIBOR Rate on the first day of an Adjustment Period is less than
seven percent per annum, in which case the Margin shall equal the difference
between seven percent per annum and the LIBOR Rate in effect on such date,
resulting in an Interest Rate of at least seven percent per annum at all times
during the term of this Agreement.


“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Parent Guarantor.  Provided, in the case of
the Consolidated Interest Coverage Ratio, the Measurement Period for the
quarterly calculations for the quarter annual periods ending (i) on June 30,
2009 means the most recently completed two fiscal quarters of Parent Guarantor,
and (ii) September 30, 2009 means the most recently completed three fiscal
quarters of Parent Guarantor.


“Philippine Charterer” means (a) for the Mohave Maiden, the Hopi Princess, and
the Zuni Princess, CFS Bareboat Corp., (b) for the Zia Belle, General
Charterers, Inc. or (c) with respect to any Vessel, any other Person approved in
writing by Lender to bareboat charter the Vessel to permit the Charter Registry
of the Vessels in the Republic of the Philippines.


“Security Documents” means the Guaranty Agreements, the Assignments of Charter
Hire, the Assignments of Insurances, the Ship Mortgages and all other documents
now or hereafter constituting security for the Loans, including the Ship
Mortgage by Sherwood on the vessel “Zia Belle.”


“Ship Mortgage” shall mean, with respect to each Borrower or Sherwood, that
certain Panamanian First Naval Mortgage to be executed by or on behalf of such
Person in favor of Lender encumbering the Vessel owned by such Person, to be
recorded in the office of the Panama Registry, as amended, supplemented and
modified from time to time in accordance with the terms thereof.  “Ship
Mortgages” shall collectively refer to the Ship Mortgages of Borrowers and
Sherwood.


“Vessel” means, for each Borrower or Sherwood, the vessel listed next to such
Person’s name on Schedule 1 hereto.  The term “Vessel” shall include, without
limitation, all on board equipment, machinery and supplies.  “Vessels” shall
collectively refer to all of the Vessels described on Schedule 1.


3.   Section 2.03 of the Original Loan Agreement is amended and restated to read
as follows:


Section 2.03.  The Notes.  Each Loan and each Borrower’s obligation to repay its
Loan shall be evidenced by and repayable with interest in accordance with the
terms of such Borrower’s Note in the form attached hereto as Schedule 2.03, as
amended by an addendum (the “Addendum”) in the form attached to the First
Amendment as Schedule 2.03A.  Principal and interest payable under each Note
shall be repaid in accordance with the repayment terms set forth in the Note, as
amended by the applicable Addendum.  Each Note provides for a default rate of
interest.


4.   Section 2.06 of the Original Loan Agreement is amended and restated to read
as follows, effective as of April 1, 2009:


Section 2.06.  Changes to LIBOR Rate.   The LIBOR Rate in effect hereunder shall
be increased or decreased, as the case may be, effective as of the first day of
each Adjustment Period during the term of this Agreement, in the case of each
Adjustment Period, by an amount equal to any increase or decrease in the LIBOR
Rate from the immediately preceding Adjustment Period, as more fully set forth
in each Note.


5.   With respect to Section 4.05, and the other covenants and provisions of the
Loan Documents pertaining to a “Material Adverse Change” or “Material Adverse
Affect”, Lender agrees, in determining whether a Material Adverse Change or
Material Adverse Effect has occurred or exists, for calendar year 2009 only,
that Lender will disregard the effect of changes in accounting position
resulting from any increase in liability under interest rate swap contracts, or
any decrease in asset value resulting from reductions to the book value of
goodwill or any vessel or other item otherwise required under applicable
accounting standards.  Commencing on January 1, 2010, the determination of
compliance with all financial covenants, and the occurrence of a Material
Adverse Change or Material Adverse Effect, will revert to a determination based
on the results determined by application of GAAP, consistently applied.


6.   The first paragraph of Article V of the Original Loan Agreement is amended
and restated to read as follows:


Each Borrower, severally, and Sherwood agrees as follows.  So long as any
Borrower’s Note shall remain unpaid or any Borrower shall have any unfulfilled
or undischarged obligations or duties under the Loan Documents, the Security
Documents or any related agreements, each Borrower, severally, and Sherwood will
comply with the following requirements. References in this Article V to Note
shall be to the Borrower’s Note, to Vessel shall be the Vessel applicable to
such Borrower or Sherwood, and to Collateral shall be the Collateral provided
directly by Borrower or Sherwood.


7.   Section 5.03 of the Original Loan Agreement is amended and restated to read
as follows:


Section 5.03.  Insurance.  Each Borrower or Sherwood, as applicable shall obtain
and maintain insurance on the Vessel owned by it in accordance with the terms of
Schedule 5.03 hereto.  In addition, as to other business properties owned by
Borrower or Sherwood, Borrower or Sherwood shall obtain and maintain insurance
with insurers believed by Borrower or Sherwood to be responsible and reputable
and reason­ably acceptable to Lender, in such amounts and against such risks as
is usually carried by companies engaged in similar business and owning similar
properties in the same general areas in which Borrower or Sherwood operates or
as may be required by any applicable laws, orders or regulations or as may
reasonably be requested by Lender.  Borrower or Sherwood, as applicable, shall
promptly provide Lender with evidence of such insurance coverage.  Additionally,
Borrower or Sherwood, as applicable, shall provi­de not less than thirty (30)
days advance written notification to Lender in the event of cancellation or
material change in the terms of such coverage.


8.   Section 5.05 of the Original Loan Agreement is amended and restated to read
as follows:


Section 5.05.  Inspection.  At any reasonable time and from time to time, upon
prior notice to Borrower or Sherwood, Lender or any agents or representatives of
Lenders shall be allowed to examine and make and prepare copies of and abstracts
from the records and books of account of, and visit and inspect the Collateral
and the other properties of, Borrower or Sherwood and the other Loan Parties and
to discuss the affairs, finances and accounts of Borrower, Sherwood or any other
Loan Party with any officer of such Person.


9.    Section 5.06 of the Original Loan Agreement is amended and restated as
follows:


Section 5.06.  Maintenance of Properties, Etc.  Borrower or Sherwood shall
maintain and preserve the Collateral owned by it and all of its other properties
necessary or useful in the proper conduct of its current business in good
mechanical condition and running order, ordinary wear and tear excepted.


10.   Section 5.10 of the Original Loan Agreement is amended and restated as
follows:


Section 5.10.  Ownership of Borrower, Sherwood and Parent Guarantor.  Parent
Guarantor shall own 100% of all the issued and outstanding shares of Westbrook
Holdings Ltd. (“Westbrook”).  Westbrook shall own 100% of the all of the issued
and outstanding shares of Sherwood and each Borrower.  There shall be no sale,
transfer, pledge, donation, hypothecation, alienation or other encumbrance of
any of the outstanding shares of Borrower, Sherwood or Westbrook, other than a
transfer of the shares of Westbrook to either Parent Guarantor or a wholly owned
subsidiary of Parent Guarantor.


11.   Section 5.12 of the Original Loan Agreement is amended and restated as
follows:


Section 5.12     Valuation.  Borrowers will deliver to Lender as soon as
available, but in any event within 30 days after the end of each fiscal year
(except the fiscal year ending December 31, 2008) a certificate executed by an
Officer setting forth the Fair Market Value of the Vessels as of such fiscal
year end and attaching the most recent Valuation of the Vessels as of such date.


If for any reason at any time the Total Outstanding shall exceed the Loan Value,
the Borrowers shall immediately prepay the Loans in an aggregate amount equal to
such excess; provided that, the Borrowers shall not be required to make such
prepayment of the Loans so long as (A) no Default or Event of Default shall have
occurred or then be continuing and (B) within 10 days of any such event (or, in
the case of any Disposition of a Vessel, prior to any such Disposition), (x) the
Borrowers pledge additional vessels (to be accepted by Lender in its sole
discretion)s having an appraised fair market value sufficient to eliminate such
deficiency or (y) the Borrowers cause another Subsidiary of Parent Guarantor
(which may be an Excluded Subsidiary) to join this agreement and such Person
pledges additional vessels having an appraised fair market value sufficient to
eliminate such deficiency, in each case, such pledge to be in a manner and
pursuant to documentation satisfactory in all respects to the Lender, and to
include a Valuation of such additional vessels and documentation and information
acceptable to Lender.


12.   The first paragraph of Article VI of the Original Loan Agreement is
amended and restated to read as follows:


Each Borrower, severally, and Sherwood agrees as follows.  So long as any
Borrower’s Note shall remain unpaid or any Borrower shall have any unfulfilled
or undischarged obligations or duties under the Loan Documents, the Security
Documents or any related agreements, each Borrower, severally, and Sherwood will
comply with the following requirements. References in this Article VI to Note
shall be to the Borrower’s Note, to Vessel shall be the Vessel applicable to
such Borrower or Sherwood, and to Collateral shall be the Collateral provided
directly by Borrower or Sherwood.  The negative covenants of Article VI with
respect to each Borrower or the Vessel or Collateral owned by a Borrower shall
also apply to Sherwood, and the Zia Belle and the Collateral owned by
Sherwood.  Without limitation of the foregoing, the Single Purpose Entity
Restrictions of Section 6.09 shall also apply to Sherwood.


13.   Section 6.10 of the Original Loan Agreement is amended and restated to
read as follows:


Section 6.10   Financial Covenants.  Borrower covenants and agrees that for the
term of this Agreement that Parent Guarantor and its consolidated Affiliates and
Subsidiaries shall not violate, on a consolidated basis, the following financial
covenants:


(a) Minimum Consolidated Tangible Net Worth.   The Consolidated Tangible Net
Worth at any time shall not be less than the sum of (i) $235,000,000.00 plus
(ii) an amount equal to 75% of the Consolidated Net Income earned in each full
fiscal quarter ending after September 30, 2007 (with no deduction for a net loss
in any such fiscal quarter) and (iii) an amount equal to 100% of the aggregate
increases in Shareholders’ Equity of Parent Guarantor and its Subsidiaries
after September 30, 2007 by reason of the issuance and sale of Equity Interests
of Parent Guarantor or any Subsidiary (other than issuances to Parent Guarantor
or a wholly-owned Subsidiary), including upon any conversion of debt securities
of Parent Guarantor into such Equity Interests.
 
(b) Minimum Cash Liquidity.  Qualified Cash, plus Availability in an average
daily amount during such calendar month shall not be less than (a) for the
calendar months during 2008, $15,000,000.00, (b) for the months during 2009,
$40,000,000.00, and (c) for each calendar month ending on or after January 31,
2010, $15,000,000.00.
 
(c) Maximum Consolidated Leverage Ratio.  The Consolidated Leverage Ratio at any
time shall not be greater than 3.00:1.00.
 
(d) Minimum Consolidated Fixed Charge Coverage Ratio.  The Consolidated Fixed
Charge Coverage Ratio at any time shall not be less than 1.50:1.00.
 
            (e)  Consolidated Interest Coverage Ratio.  The Consolidated
Interest Coverage Ratio shall not be less than:  (a) for the six months ending
June 30, 2009, 1.10:1.00; (b) for the nine months ending September 30, 2009,
1.35:1.00; and (c) for the fiscal year ending December 31, 2009, 1.75:1.00.


Unless otherwise required by Lender as a result of a Default or a Material
Adverse Change in a Borrower’s or Guarantor’s financial position, compliance
will be tested on a quarterly basis on each March 31st, June 30th, September
30th and December 31st, based on the quarterly consolidated financial statements
of Parent Guarantor.  Notwithstanding anything herein to the contrary (i)
compliance with the financial covenants described in Sections 6.10 (a), 6.10(c)
and 6.10(d) shall not be measured during any quarter in the fiscal year ending
December 31, 2009, and (ii) compliance with the financial covenant described in
Section 6.10(e) shall be measured only for the periods described therein.


14.   The agreement of Lender to enter into this First Amendment is subject to
the condition precedent that Lender shall have received all of the following, in
form and substance acceptable to Lender in its sole discretion:


(a) executed Addendums to the Notes, the Secured Guaranty of Sherwood in the
form attached hereto as Schedule 14(a)(1) and the other Security Documents in
connection with the Zia Belle;


(b) evidence that all insurance policies and insurance coverages required under
any of the Loan Documents with respect to the Zia Belle are in full force and
effect;


(c) opinions of counsel of Borrowers, Parent Guarantor, and Sherwood with
respect to this First Amendment and the Security Documents (including the new
Security Documents in connection with the Zia Belle), confirming Lender’s first
priority ship mortgage on the Zia Belle;


(d) UCC search under the name Sherwood Shipping Corp., reflecting that no UCC
filings exist with respect to any of the Collateral owned by Sherwood Shipping
Corp.;


(e) copies of the Articles of Incorporation and Bylaws or other organizational
documents of Sherwood, certified by an authorized officer of such entity as
being true and correct copies thereof;


(f) signed copies of a certificates of an authorized officer of Borrowers,
Parent Guarantor, and Sherwood which shall certify the names of the officers of
such entities authorized to execute and deliver this First Amendment and the
other Loan Documents to which such entities are a party, and other documents or
certificates to be delivered pursuant to this First Amendment or the related
Security Documents, together with the true signatures of such officers;


(g) copies of the appropriate resolutions and consents of Borrowers, Parent
Guarantor, and Sherwood approving the First Amendment and related Loan
Documents, certified by the Secretary (or other appropriate official) of such
party as being a true and correct copy thereof;


(h) a good standing certificate with respect to Sherwood, issued as of a recent
date by the Secretary of State or other appropriate and authorized official of
Sherwood’s respective jurisdiction of incorporation;


(i) evidence of the proper registry of the Zia Belle in the provisional maritime
registry of the Panama Registry as reflected in registration certificates for
the Vessel, and the acceptance of such registry by the applicable authorities in
the office of the Panama Registry, including the Certificate of Provisional
Registry for the Vessel and  Patente Provisional de Navegacion;


(j) copy of the ownership and registration certificate for the Zia Belle issued
by the applicable Panamanian authorities;


(k) duly executed and filed Security Documents establishing in Lender, as
determined by Lender’s counsel, a first preferred mortgage in the Zia Belle;
subject to no adverse liens, claims or encumbrances (whether or not perfected or
preferred);


(l) evidence satisfactory to Lender that all required licenses have been
obtained by each Borrower and Sherwood and the Philippine Charterer, as
applicable, and are in full force and effect to operate the Vessel according to
her intended use, including, but not limited to, the current operation of the
Vessel;


(m) such other documents, certifications and acknowledgments respecting the Loan
Documents or the Security Documents as Lender shall reasonably request;


(n) the continuing compliance by Borrowers and Guarantors of their obligations
under the Loan Agreement as modified by this First Amendment;


(o) evidence satisfactory to Lender that no Loan Party is in default under the
Loan or any other indenture or loan or credit agreement or any other agreement,
lease or instrument to which it is a party or by which it or its properties may
be bound or affected; or, if such default exists, that it has been waived by the
applicable creditor;


(s) evidence satisfactory to Lender that (i) the Zia Belle is classed as
follows, without outstanding recommendations or notations, and otherwise in
compliance with the Ship Mortgage:


Panama
Navigation                      Classification
Vessel Name                                      Patente
No.                              Society                              Class


ZIA
BELLE                                           38142-PEXT             _______                        ___________
 
and (ii) all required licenses have been obtained by Sherwood and are in full
force and effect to operate the Zia Belle according to its intended use,
including, but not limited to, the current operation of the Zia Belle; and


(t) Lender’s receipt of a modification fee of $225,000.00, as well as all other
fees and costs of Lender in connection with this First Amendment and the
transactions contemplated hereby.


Lender’s waiver of any condition with respect to this First Amendment for a
particular Borrower shall not be deemed absent express written agreement to
constitute a waiver of such condition as it may apply to any other Borrower.


15.   All references in the Original Loan Agreement and other Loan Documents to
“Guarantor” and “Loan Parties” shall include, without limitation,
Sherwood.  Sherwood shall observe all of the obligations imposed on each
Guarantor under the Loan Document.  All references to the Vessels or the
Collateral under the Original Loan Agreement or other Loan Document shall
include, without limitation, the Zia Belle, and Sherwood shall keep and observe
with respect to the Zia Belle all of the Vessel related obligations imposed on
the owner of a Vessel under the Loan Documents, including all obligations with
respect to insurance and the collateral assignment and encumbrance of rights
related to the Zia Belle, her charter hire and insurances, and the operation of
the Zia Belle.  Without limitation of the foregoing, Sherwood’s failure to
maintain the insurance required under the Loan Documents shall constitute a
default under Section 7.01 (p) of the Original Loan Agreement. References to the
Guaranty Documents shall include the Collateral Documents executed by Sherwood.


16.   Lender consents to the change of the classification society for the Mohave
Maiden to “NK.”


17.   Borrowers agree to pay all costs and expenses in connection with the
execution and recordation of this First Amendment and all other Loan Documents
executed in connection therewith.  In addition, Borrowers shall reimburse Lender
for all costs incurred by Lender in connection with this First Amendment and the
transactions contemplated hereby, including without limitation, the costs of
Lender’s counsel, the costs of Lender’s insurance consultants, and the costs of
Panamanian and other foreign counsel.  Nothing herein shall be deemed to waive
or limit Borrowers’ obligation to reimburse and indemnify Lender as provided in
Section 8.05 of the Original Loan Agreement, and Sherwood agrees to similarly
indemnify and reimburse Lender for any costs, liabilities or expenses of Lender
relating to Sherwood or the Zia Belle.  Borrowers agree to pay Lender a
modification fee of $225,000.00 in connection with this First Amendment, which
shall be fully earned and non-refundable.


18.   This First Amendment may be executed separately by the Loan Parties and
Lender in any number of counterparts, each of which, when so executed and
delivered, shall be deemed to be an original and all of which, taken together,
shall constitute but one and the same instrument.


19.   THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS FIRST AMENDMENT AND
THE LOAN DOCUMENTS EXECUTED IN CONNECTION THEREWITH SHALL IN ALL RESPECTS BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.


20.   Borrowers and Guarantors, by executing this First Amendment, hereby
confirm and acknowledgment that the amounts owed by them under the Loan
Agreement are free and clear of any deductions, offsets, counterclaims or other
reductions.  Borrowers and Guarantors further acknowledge that Lender has fully
complied with all of its obligations under the Loan Agreement, and hereby waive,
release and discharge Lender from and against any claim, right, demand or cause
of action arising on or before the date of this First Amendment out of any act
or failure to act by Lender or any breach by Lender of any obligation under or
in connection with the Loan Agreement, whether arising under theories of
contract, tort, lender liability or otherwise.
 
 
 

 
{signature page follows}
 
 
 
 

--------------------------------------------------------------------------------

 
BORROWERS:


AMOROS MARITIME CORP.




/s/ Christophil B. Costas
By:  Christophil B. Costas
Title:  Attorney in Fact


LANCASTER MARITIME CORP.




/s/ Christophil B. Costas
By:  Christophil B. Costas
Title:  Attorney in Fact


CHATHAM MARITIME CORP.




/s/ Christophil B. Costas
By:  Christophil B. Costas
Title:  Attorney in Fact


GUARANTOR:


TBS INTERNATIONAL LIMITED




/s/ Christophil B. Costas
By:  Christophil B. Costas
Title:  Attorney in Fact


SHERWOOD:
SHERWOOD SHIPPING CORP.


/s/ Christophil B. Costas
By:  Christophil B. Costas
Title:  Attorney in Fact




LENDER:
AIG COMMERCIAL EQUIPMENT FINANCE, INC.


By: /s/ Richard M. Johnston
Name:  Richard M. Johnston
Title:  Vice President

--------------------------------------------------------------------------------




LIST OF SCHEDULES TO FIRST AMENDMENT TO LOAN AGREEMENT
Schedule 1-
List of Borrowers and Vessels

Schedule   -
Forms of Opinion


SCHEDULE 1
 


Borrower
Vessel Name
Maximum Individual Loan Amount*
Amoros Maritime Corp.
Hopi Princess
$13,000,000
Lancaster Maritime Corp.
Mohave Maiden
$13,000,000
Chatham Maritime Corp.
Zuni Princess
$9,000,000
Sherwood Shipping Corp.
Zia Belle
N/A









VESSEL NAME
PANAMA NAVIGATION PATENTE NO.
PANAMA CALL LETTERS
PHILIPPINES OFFICIAL NO.
PHILIPPINES CALL SIGN
ADDITIONAL VESSEL SPECIFICATIONS
HOPI PRINCESS
34293-08
3EPG2
MNLA000706
DYTU
LENGTH, 145.52 METERS, BREADTH, 22.70 METERS, DEPTH, 13.80 METERS, GROSS
TONNAGE, 13,911, NET TONNAGE 7,162
MOHAVE MAIDEN
34295-08
3EPG7
MNLA000705
DYTT
LENGTH, 167.64 METERS, BREADTH, 23.10 METERS, DEPTH, 14.75 METERS, GROSS
TONNAGE, 17,056, NET TONNAGE 10,329
ZUNI PRINCESS
34300-08
3EPG6
MNLA000703
DYTK
LENGTH, 167.64 METERS, BREADTH, 23.10 METERS, DEPTH, 14.75 METERS, GROSS
TONNAGE, 17,066, NET TONNAGE 10,334
ZIA BELLE
38142-PEXT
3FZQ7
MNLA000716
DYVE
LENGTH, 96.52 METERS, BREADTH, 20.42 METERS, DEPTH, 11.11 METERS,
GROSS TONNAGE, 6,714,
NET TONNAGE, 2,888








--------------------------------------------------------------------------------




SCHEDULE 2.03A


Form of Addendum


ADDENDUM TO PROMISSORY NOTE


 
This Addendum to Promissory Note is made as of March __, 2009 with respect to
the Promissory Note dated February 29, 2008 by [       ] CORP. in the original
stated principal amount of $[   ] (the “Note”) to the order of AIG COMMERCIAL
EQUIPMENT FINANCE, INC.
 


The last two sentences of the first paragraph on Page 1 of the Note, commencing
“The Interest Rate shall be…” and “Beginning on the first day..,” respectively,
are deleted, and the following sentences are inserted in replacement thereof:


 “The Interest Rate shall be equal to the greater of (a) seven percent per annum
or (b) LIBOR Rate (as defined in the Loan Agreement) plus 3.50%.  Payee shall
have the right to prospectively increase the interest rate hereunder following
an Event of Default to the Default Rate, as provided below.  Beginning on the
first day of the Adjustment Period (as defined in the Loan Agreement) following
the date hereof, the Interest Rate hereunder shall be adjusted each Adjustment
Period and such adjustment shall be effective throughout such Adjustment
Period.”


The second paragraph of the first page of the Note is amended and restated to
read as follows:


Commencing on July 1, 2008, and on October 1, 2008 and January 1, 2009, the
undersigned will make quarterly principal payments of $[          ] each
together with accrued interest.  On March __, 2009, the undersigned will a
principal payment of $[        ].  On April 1, 2009, July 1, 2009 and October 1,
2009, the undersigned will make an interest payment in the amount of all accrued
but unpaid interest under this Note.  On January 1, 2010 and on April 1, 2010,
the undersigned will make quarterly payments of accrued interest together with
quarterly principal payments of $[          ] each together with accrued
interest.  Commencing on July 1, 2010, and on each October 1, January 1 and
April 1 thereafter, the undersigned will make quarterly principal payments of
$[        ] each together with accrued interest.  A final payment of all
remaining principal, interest and other amounts due hereunder and under the Loan
Documents (as defined in the Loan Agreement) will be payable on April 1, 2012,
the Maturity Date. Interest hereunder shall accrue on the unpaid balance of this
Note from the date of this Note until paid in full, at the Interest Rate
(subject to Payee’s right to prospectively increase the interest rate to the
Default Rate following an Event of Default), adjusted on the first day of each
Adjustment Period.  Interest shall be payable in arrears on the dates provided
above, and upon prepayment in part of the unpaid principal balance of this Note
(with respect to the amount so prepaid) and upon payment (including prepayment)
in full of the unpaid principal balance of this Note.  All payments received by
Payee shall be applied first to interest and then to principal.
 
The final paragraph of the first page of the Note, which is continued and
completed on the second page of the Note, is amended and restated to read as
follows:


In addition to the required payments set forth above, the undersigned shall have
the right to prepay this Note, in whole or in part, at any time following the
first anniversary date of this Note on fifteen (15) days prior written notice to
the Payee, provided, that the amount of the prepayment is at least $500,000.00
and the prepayment is made in multiples of $500,000.00, and further provided
that on the date of such prepayment, the undersigned shall pay the principal
amount of this Note being so prepaid (the “Prepayment Amount”), together with
all interest, fees and other amounts payable on the amount so prepaid or in
connection therewith to the date of such prepayment and, the Prepayment Fee set
forth below.  If the undersigned prepays this Note in full or in part, the
undersigned shall pay, on the date of such prepayment, a fee  (the “Prepayment
Fee”) to the Payee in an amount equal to (a) 3% of the amount of the principal
prepayment, if prepayment is made before March __ 2010; (b) 2% of the amount of
the principal prepayment, if prepayment is made on or after March __, 2010 but
before March __, 2011, or (c) 1% of the amount of the principal prepayment, if
prepayment is made on or after March __, 2011, provided that the Prepayment Fee
shall be charged and paid only to the extent permitted by Applicable Law.  No
prepayments will be permitted prior to the first anniversary date of this
Note.  Any prepayment pursuant to this paragraph shall be applied to the
installments hereof in the inverse order of maturity. In addition, at the time
of any prepayment, the undersigned shall pay to Payee such amount as will
compensate Payee for any loss, cost, expense, penalty, claim or liability
incurred by Payee as a result of such prepayment which requires the Payee to
prematurely break any related swap, interest rate hedge or other derivative
arrangement.  The Payee shall have no obligation to purchase or enter into any
swap or other derivative arrangement in connection with funding or maintaining
the loan evidenced by this Note.


                             [          ]    CORP.
 


 
 By:                                                      
Name:
Title:   Attorney in Fact
ACCEPTED BY LENDER:


AIG COMMERCIAL EQUIPMENT FINANCE, INC.




 By:                                                      
Name:
Title:


SCHEDULE 14 (a) (1)


Form of Secured Guaranty

